                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:18-CR-249-D
                                  No. 5:14-CR-221-D

 UNITED STATES OF AMERICA,
              Plaintiff,
                                                             ORDER GRANTING
           vs.
                                                             MOTION TO SEAL
 MICHAEL JAMAL ALLEN,
             Defendant.




       This matter is before the Court on Defendant's Motion to Seal.

       FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to seal

                         32 .
the Motion filed at D.E. 175

       SO ORDERED.

This the    1B day of _ _N_o_ve_m_b_e_r_ _, 2018.
